Citation Nr: 1043867	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include dysthymic disorder with depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to December 
1953.  Service in the Republic of Korea is evidenced in the 
record.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the Veteran's claim for service 
connection for depression.  The Veteran disagreed and perfected 
an appeal.

In September 2010, the Veteran and his representative presented 
testimony in support of the Veteran's claim at a video hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDING OF FACT

A preponderance of the competent medical and other evidence of 
record supports a finding that the Veteran's dysthymic disorder 
is unrelated to his military service.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder to include dysthymic disorder with depression is not 
warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy during the Korean War on 
board a tugboat and on shore with a construction battalion.  He 
contends that several events that occurred during his active duty 
service in Korea, including the death of his commanding officer 
and of two childhood friends, resulted in his acquired 
psychiatric disorder including dysthymic disorder and depression.  
He seeks service connection for his psychiatric disorder.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, the Veteran received notice in an April 2008 letter 
of the evidence necessary to substantiate a service connection 
claim, the steps VA would take to assist him in developing his 
claim, including providing him with a medical examination and 
obtaining pertinent records from VA, military and other federal 
and state agencies, and from private medical or employment 
providers.  The Veteran was further informed of how VA determines 
a disability rating and an effective date.

The RO obtained the Veteran's service treatment records, VA 
treatment records, Veteran Center records, and private medical 
records provided by the Veteran concerning his claim for service 
connection.  The RO also provided the Veteran with a psychiatric 
examination in May 2006 by a VA psychologist. As is more fully 
discussed below, the Board finds that the medical evidence of 
record is sufficient to render a decision in this case.  In sum, 
the Board finds that VA has satisfied its duties to notify and 
assist the Veteran in this case.

The Board also notes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted in 
the Introduction, the Veteran and his representative presented 
testimony in support of the Veteran's claim at a September 2010 
hearing before the undersigned VLJ.  The Board further observes 
that the Veteran was granted a 60 day period following the date 
of the hearing during which he could submit other evidence in 
support of his claim.  The Board observes that as of the date of 
this decision, the Board has not received any such evidence.  The 
Board will therefore proceed to consideration of the merits of 
the Veteran's claim.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran essentially states that when he learned of the deaths 
of two childhood friends who were killed in Korea, he became 
depressed.  He seeks service connection for his acquired 
psychiatric disorder.

The elements of a service connection claim are stated above. The 
Board will address each element in turn.

With regard to the existence of a present disability, the record 
establishes that a VA examiner reported in a May 2006 examination 
report that the Veteran was diagnosed with dysthymic disorder.  
Element (1) is therefore satisfied.

With regard to element (2), in-service incurrence or aggravation 
of a disease or injury, the Board has carefully reviewed the 
Veteran's service treatment records; they do not show a diagnosis 
of or any treatment for or complaint of a psychiatric disorder of 
any kind, nor do they show any complaint of symptoms associated 
with a psychiatric disorder.  

With regard to an event that may have caused his psychiatric 
condition, the record includes evidence that the Veteran went to 
high school with two individuals who were killed in Korea during 
the war.  The Veteran has stated that he did not witness their 
deaths, but rather learned about their deaths when he came home 
on leave.  He also has stated that during his active duty 
service, his commanding officer was killed when the Veteran was 
on board a tugboat; the Veteran does not contend that he 
witnessed the killing. There is no corroborating evidence that 
the event in fact occurred.   

The fact that these events occurred or not, however, is not 
germane to the issue before the Board.  The mere fact of an in-
service injury or event is not enough; there must be evidence of 
a chronic disability resulting from that injury or event. When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. See 38 C.F.R. § 3.303(b) (2010).

In this case, the Veteran's VA claims folder establishes that the 
first complaints of psychiatric problems were made in July 2004 
at the St. Paul Vet Center; the complaints were made more than 50 
years after his discharge.  Nor are there any statements from 
people who knew the Veteran at the time he was in the Navy who 
could have reported their observations of the Veteran.  The Board 
notes that the Veteran testified that he had few friends and 
those who may have been able to provide such evidence have either 
died or have not maintained contact with the Veteran. See 
September 2010 hearing transcript at page 11. 

In sum, there are no contemporary records that indicate that the 
Veteran had a psychiatric disorder during service, and there is 
no evidence from a witness who could state what the Veteran's 
psychiatric state was during service or for the period between 
his discharge and July 2004.  The Veteran has not stated anything 
other than he became less socially active after service, and that 
a day has not gone by but that he has remembered his two friends 
who were killed.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the Veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the 
Veteran testified that he was having financial hardship as a 
result of a divorce.  See hearing transcript at page 14.  
Additionally, the record shows that the first complaint, 
treatment, and diagnosis of lymphoma was in July 2004, more than 
50 years after discharge, and such a length of time without 
treatment is negative evidence that weighs against the Veteran's 
claim. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
Forshey, 1335, 1358 (Fed. Cir. 2002) (en banc).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim].


There is no evidence of a psychiatric disorder during service, 
within one year of discharge from service and for more than 50 
years after service.  The first evidence arose more than 50 years 
after the Veteran's discharge during a difficult divorce and 
after the Veteran had retired.  For those reasons, the Board 
finds that the evidence is against the Veteran's claim that he 
has suffered from a psychiatric disorder during or because of his 
service and further finds that the Veteran's statements that he 
has had such symptoms during service are not credible.  The claim 
fails on this basis alone.  For the sake of completeness, the 
Board will briefly address the remaining Shedden element. See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

The third element of service connection is evidence of a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  The Veteran relies 
upon the February 2009 report of Dr. J.T., Ph.D., a private 
psychologist who examined the Veteran and reviewed the May 2006 
VA psychiatric examination report.  Dr. J.T. reported the 
Veteran's diagnosed "dysthymic disorder with PTSD symptoms" was 
"more likely than not a result of the deaths of [the Veteran's] 
two close childhood friends during the Korean War which have 
continued to haunt him his entire adult life."

In contrast, the May 2006 VA examiner reviewed the Veteran's VA 
claims folder, including his service treatment records, examined 
the Veteran and determined that the Veteran's dysthymic disorder 
was not related to his active duty service.  The examiner stated 
that the Veteran reported feeling depressed on more days during 
the past "three or four years," and that "this could be 
related to a number of factors including his divorce from his 
wife and retirement."

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing Madden, recognized that the Board 
had inherent fact-finding ability.  In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as the 
Board adequately explains its reasons for doing so. See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
The Court instructed that the Board should assess the probative 
value of medical opinion evidence by examining the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches. See Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005).  Moreover, the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As 
is true with any piece of evidence, the credibility and weight to 
be attached to these opinions [are] within the province of the 
adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In this case, the Veteran's contention relies on the cursory 
statement by Dr. J.T., Ph.D. who stated that the Veteran's 
psychiatric disorder was more likely caused by the deaths of the 
Veteran's two close childhood friends.   There is nothing in Dr. 
J.T.'s report that addresses the glaring fact that the Veteran 
did not bring the issue of his depression to light until he was 
facing divorce and had retired, 50 years after the fact of the 
deaths.  Neither did Dr. J.T. review the Veteran's VA claims 
folder and address the reasons why no record of the depression 
had been recorded in contemporary records.  

On the other hand, the VA examiner reviewed the Veteran's VA 
claims folder, including his service treatment records, examined 
the Veteran and determined that the Veteran's dysthymic disorder 
was not related to his active duty service.  The examiner stated 
that the Veteran reported felling depressed on more days during 
the past "three or four years."  The record includes evidence 
that during the period identified as the past "three or four 
years" is the same period when the Veteran was going through a 
particularly difficult divorce and had recently retired.  The 
examiner determined that the Veteran's depression was more likely 
related to a "number of factors" including the divorce and 
retirement than caused by the Veteran's learning of his childhood 
friends' deaths many years before.  

After review of the entire record, the Board finds that the VA 
examiner's opinion is supported by the clinical evidence of 
record whereas Dr. J.T.'s opinion is not.  The VA examiner's 
opinion that recent events caused the recent onset of depression 
is more congruent with the medical record than Dr. J.T.'s opinion 
that the onset of depression occurred many years ago without any 
medical evidence of depression for a period more than 50 years.  

The Board finds that element (3) is also not satisfied and the 
claim fails for this reason as well.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include dysthymic disorder with depression is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


